Citation Nr: 0429020	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  97-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for refractive error, 
claimed as visual problems.  

2.  Evaluation of laceration of the right middle and index 
fingers, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active service when she 
retired in September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 1996 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Washington, DC.  A Board 
hearing was conducted in August 1998, and the case was 
remanded to the RO in December 1998.

The veteran's appeal also included the issues of higher 
ratings for service-connected ingrown toenails and calluses 
of the feet and for pseudofolliculitis.  In an October 1998 
rating determination, the RO increased the disability 
evaluations for both disorders from noncompensable to 30 
percent and assigned an effective date of the day following 
the veteran's separation from service.  In a June 2000 
written statement, the veteran indicated that her appeal was 
satisfied with respect to these two issues.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  Accordingly, 
these issues are no longer in appellate status.  


FINDINGS OF FACT

1.  The veteran's current refractive error is not a result of 
superimposed disease or injury incurred in service.  

2.  The veteran's service-connected lacerations of the right 
index and middle finger do not cause unfavorable ankylosis or 
limitation of motion which would warrant rating the injury 
akin to an amputation of the finger.  


CONCLUSIONS OF LAW

1.  Refractive error was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2004). 

2.  The criteria for an evaluation in excess of 20 percent 
for laceration residuals of right middle and index fingers 
have not been met at any time.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.68, 4.69, 4.71a, 
Diagnostic Code 5223 (2002); Diagnostic Codes 5219, 5223 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 1997 
and July 1997 statements of the case, the March 2000, July 
2000, February 2003 and December 2003 supplemental statements 
of the case, and the July 2001 and May 2003 VCAA letters, 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statements and supplemental statements of 
the case and in the VCAA letters the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, the RO's decision to deny the claims in April 
and May 1996 came before notification of the veteran's rights 
under the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in July 2001 and May 2003 regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The 
veteran submitted new evidence after receiving notification 
of her rights under the VCAA.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with her 
claim and has appeared at a hearing before the undersigned 
Law Judge.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant.

Refractive Error, Claimed as Visual Problems

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  In the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  
38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, 
Subchapter II, para. 11.07.

The Board further notes that a portion of the veteran's 
service medical records appear to be missing.  If service 
medical records are presumed missing, the Board's obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

At the outset, the Board notes that service connection is in 
effect for a scar around the right eye area, which has been 
rated as noncompensable.  

A review of the record demonstrates that the veteran 
sustained an injury to the rim around her right eye while in 
service.  The veteran reported that she sustained an injury 
to an area around her right eye while playing basketball.  
She noted that the injury required several stitches.  She 
further indicated that she now had to wear contact lenses.  

At the time of her July 1995 service separation examination, 
the veteran was noted to have bilateral defective distant 
visual acuity corrected to 20/40 on the right and left, 
correctable to 20/25 on the left, and defective bilateral 
near visual acuity of 20/40 on the right and 20/30 on the 
left, correctable to 20/30 on the right and 20/20 on the 
left.  

At the time of a February 1996 VA eye examination, the 
veteran was noted to have visual acuity without correction of 
20/80 on the right and 20/50 on the left correctable to 
20/25, bilaterally.  Examination of the extraocular muscles 
was unremarkable.  Examination of the external eye, lids, and 
anterior segment demonstrated a focal area of swelling 
involving the left upper lid.  This was not associated with 
evidence of exudation or discharge.  The cornea/anterior 
chamber/iris/lens were all within normal limits.  Fundus 
examination demonstrated the discs to be well outlined and 
flat bilaterally.  The cups were approximately .6 in vertical 
dimension on both sides.   There was no focal loss of the 
neural rim.  Peripheral examination was within normal limits.  
Diagnoses of refractive error; chalazion, left upper lid; and 
normal intraocular pressure, were rendered.  

At the time of her April 1998 hearing, the veteran reported 
that she would get cysts in her eye.  She also testified 
about the injury she sustained to the area near her eye when 
playing basketball in service.  She indicated that it was her 
belief that she developed refractive error as a result of the 
injury she incurred while playing basketball.  She stated 
that the right eye was worse than the left eye but that she 
had visual problems with both eyes.  

At the time of a July 1999 VA examination, the veteran 
reported a history of a twitching lids since 1977.  She also 
noted the basketball injury resulting in the scar around her 
eye.  Examination revealed distance visual acuity of 20/30, 
bilaterally, without correction, which improved to 20/20, 
bilaterally, with correction.  

The external examination was unremarkable and the examination 
of the anterior segment demonstrated no abnormalities on 
either side.  Confrontation visual fields were full and the 
fundus examination was unremarkable.  Diagnoses of refractive 
error and history of lid twitching not documented on 
examination were rendered.  

At the time of a January 2001 VA examination, the veteran 
again reported having sustained an injury to the area around 
her right eye when being elbowed while playing basketball.  
She reported wearing glasses for the past 15 years.  

Examination revealed uncorrected visual acuity in the right 
eye to be Yaeger 2 at near and 20/40 at distance.  Corrected 
visual acuity was Yaeger 1+ and 20/20 at distance.  In the 
left eye, the uncorrected vision was Yaeger 2 at near and 
20/30 at distance.  Corrected vision was Yaeger1+ at near and 
20/20 at distance.  There was no diplopia.  External 
examination showed a faint scar on the right cheek and beside 
the right lateral canthus from her previous surgery.  This 
was not disfiguring.  Pupils were equal and reacted.  Slit 
lamp examination showed the cornea to be clear, the anterior 
chambers to be deep and clear, and the lenses and irides to 
be within normal limits.  Fundus examination showed normal 
disks, vessels, and macula.  Visual field examination was 
full.  A diagnosis of refractive error not related to 
military service was rendered.  

At the time of a July 2003 VA examination, the veteran again 
reported being hit around the eye area in service while 
playing basketball.  Uncorrected distant vision was noted to 
be 20/30 on the right and 20/40 on the left.  Correctable 
distant vision as 20/20- on the right and 20/20 on the left.  
Uncorrected near vision was 20/30, bilaterally.  Corrected 
near vision was 20/20, bilaterally.  Slit lamp examination 
and visual field examinations were full.  Diagnoses of mild 
refractive error, bilaterally, with correctable good vision, 
and a 4 centimeter scar lateral to the right orbital rim 
consistent with trauma hit with the elbow, were rendered.  

Service connection is not warranted for refractive error, 
claimed as a visual problem.  As noted above, in the absence 
of superimposed disease or injury, service connection may not 
be allowed for refractive error of the eyes, including 
myopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  The Board notes that the veteran has 
expressed her belief that her current refractive error is 
related to the injury she sustained near her  right eye while 
playing basketball.  However, as a lay person, she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, the January 2001 VA examiner, 
following a comprehensive examination of the veteran, 
indicated that the veteran's refractive error was not related 
to military service.  The January 2001 examiner's opinion was 
based upon a thorough examination of the veteran.  The 
medical opinion from the VA examiner is more probative than 
the veteran's beliefs and is given more weight based upon the 
detail provided and the fact that the examiner conducted a 
thorough examination prior to reaching his opinion.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current refractive error is not 
related to any injury sustained in service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Laceration of the Right Middle and Index Fingers

The present appeal involves the veteran's claim that the 
severity of her service-connected laceration of the right 
middle and index fingers warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

With regard to the criteria in effect prior to August 26, 
2002, the Board notes that favorable ankylosis of the index 
and middle finger warranted a 20 percent evaluation for both 
the dominant and nondominant hand.  38 C.F.R. § 4.71a, Code 
5223.

Ankylosis was considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cm.) of the median transverse fold of the palm.  
It is considered unfavorable when it precludes such motion.  
Extremely unfavorable ankylosis was to be rated analogous to 
amputation under the provisions of diagnostic code 5156.  
Ankylosis was considered to be extremely unfavorable when all 
the joints of the finger are in extension or in extreme 
flexion, or when there is rotation and angulation of the 
bones.  38 C.F.R. § 4.71a, Code 5226; note (3) preceding 
diagnostic code 5216; note (a) following Code 5219; and note 
following diagnostic code 5227.

The ratings for codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction is not considered disabling.  Combinations 
of finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R.§  4.71a.

Under the new rating criteria, favorable ankylosis of the 
long and index finger warrants a 20 percent disability 
evaluation.  38 C.F.R. § 4.71a, Code 5223.  Unfavorable 
ankylosis of the long and index finger warrants a 30 percent 
disability evaluation for the major hand and a 20 percent 
evaluation for the minor hand.  38 C.F.R. § 4.71a, Code 5219.

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the same 
disability under various diagnoses is to be avoided.

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), held that conditions are to be rated 
separately under unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  
Accordingly, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable.

In this regard, the Board notes that service connection is 
currently in effect for neurological impairment as secondary 
to lacerations of the right middle and index finger, which 
has been assigned a separate 10 percent disability evaluation 
for neurological impairment.  

A review of the record demonstrates that the veteran 
requested service connection for the loss of use of two 
fingers in September 1995, resulting from a laceration injury 
to the right index and long finger while in service.  

At the time of a February 1996 VA examination, the veteran 
reported that she lacerated the fingers of her right hand on 
some broken glass which required suturing and physical 
therapy for over one year.  She stated that she had some 
residual right hand pain with some limitation of motion in 
her fingers.  The veteran was noted to be right-handed.  

Physical examination of the right hand revealed no 
appreciable swelling or deformity.  There was no tenderness 
to palpation.  The right hand was essentially normal in 
appearance and functioning; however, the veteran did lack 
some flexion at the DIP joint of the index and middle finger 
when she made a fist.  She had moderately good grip strength 
in the right hand.  A diagnosis of status post past history 
of right hand laceration with some residual limitation of 
motion of right hand was rendered.  

At the time of a February 1996 VA neurological examination, 
the veteran had decreased pinprick sensation distal to the 
proximal interphalangeal joints in the right index, middle, 
and ring fingers.  There was 5/5 strength throughout except 
an inability to flex the right, index, and middle fingers.  

At her August 1998 hearing before the undersigned Law Judge, 
the veteran testified that she had tingling and numbness in 
her right hand.  

At the time of a July 1999 VA examination, the veteran was 
noted to have limitation of motion in her right hand as she 
could not flex the index or middle finger more than 45 
degrees.  The veteran was also noted to have numbness at the 
tips of her fingers.  A diagnosis of lacerated tendon on the 
right index and middle fingers with limitation on range of 
motion was rendered.  

At the time of an October 2002 VA examination, the veteran 
complained of persistent numbness in the tips of the right 
middle and index fingers.  She reported having a weaker grip 
with the right hand.  The examiner noted that the veteran was 
right-handed.  He further indicated that the veteran did not 
complain of fatigability, decreased endurance, 
incoordination, or flare-ups.  

Physical examination of the right index and middle fingers 
revealed a very faint scar on the middle phalanx dorsal right 
index finger.  There were no scars on the right middle 
finger.  The veteran could not palmar flex the distal phalanx 
of the middle fingers, therefore, she could not quite touch 
the tips of the middle and index fingers to the palm.  She 
had moderately good grip strength.  There was no swelling or 
other deformities noted.  The veteran claimed numbness to 
light touch at the tip of the middle and index finger; 
otherwise the right hand appeared normal in appearance.  
There was no pain, weakness, fatigability, decreased 
endurance, or incoordination noted.  A diagnosis of status 
post laceration, right index and middle fingers with 
consistent limitation of motion of the distal phalanx of the 
right index and middle fingers was rendered.  

At the time of a July 2003 VA neurological examination, the 
veteran was noted to have good strength of the 
metacarpophalangeal joint and some strength at the 
interphalangeal joint but had no ability to move the terminal 
phalangeal joints of those fingers.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for an 
evaluation in excess of 20 percent for the service-connected 
laceration of the right long and index fingers under the old 
or new provisions of Diagnostic Codes 5223.  There is no 
evidence showing that the veteran has unfavorable ankylosis 
of either finger.  Nor is there any evidence of any 
clinically identified impairment, to include limitation of 
motion or any evidence of bone loss or deformity sufficient 
to consider rating either finger as an amputated finger.  See 
Diagnostic Code 5146.

In light of the above findings, which show no unfavorable 
ankylosis or limitation of motion which would warrant rating 
either finger as an amputation, the Board concludes that the 
disability picture does not support entitlement to an 
increased rating for the left little finger. 

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
akin to unfavorable ankylosis.  The veteran is competent to 
report that she is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied as to both issues.  




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



